DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, the claim recites: A computer-implemented node information estimation method comprising: acquiring graph information representing a graph that includes a plurality of nodes and a plurality of inter-node edges between the plurality of nodes, the plurality of nodes including a first plurality of nodes each associated with node information and a first node different from the first plurality of nodes, each of the plurality of inter-node edges being associated with a weight; extracting, in accordance with the node information, two or more nodes from the first plurality of nodes and transforming the two or more nodes into an aggregate node; generating an aggregate inter-node edge between the aggregate node and the first node, the aggregate inter-node edge being associated with a weight based on two or more weights associated with two or more inter-node edges between the two or more nodes and the first node; and estimating first node information to be associated with the first node based on transformed graph information representing a transformed graph including the aggregate node and the aggregate inter-node edge.
Claim 1 recites the following abstract ideas: 
estimating first node information to be associated with the first node based on transformed graph information representing a transformed graph including the aggregate node and the aggregate inter-node edge
and transforming the two or more nodes into an aggregate node;
generating an aggregate inter-node edge between the aggregate node and the first node, the aggregate inter-node edge being associated with a weight based on two or more weights associated with two or more inter-node edges between the two or more nodes and the first node: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally estimating node information to be associated with a first node based on a mental evaluation of transformed graph information including aggregated nodes and edges. Furthermore, the claim encompasses a person mentally associating and combining nodes based on a mental consideration of a weight assigned to one or more nodes. For instance, a person observing an organization chart can mentally combine two nodes representing two job positions (each with a certain weight or rank) to merge two positions into a single role. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.


	Under Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements: 
A computer-implemented node information estimation method comprising: acquiring graph information representing a graph that includes a plurality of nodes and a plurality of inter-node edges between the plurality of nodes, the plurality of nodes including a first plurality of nodes each associated with node information and a first node different from the first plurality of nodes, each of the plurality of inter-node edges being associated with a weight;
extracting, in accordance with the node information, two or more nodes from the first plurality of nodes 
These limitations, under Step 2A Prong 2, are recited at a high level of generality (i.e., as a general means of acquiring graph information and extracting nodes from a plurality of nodes ) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

	Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the following additional limitations:
A computer-implemented node information estimation method comprising: acquiring graph information representing a graph that includes a plurality of nodes and a plurality of inter-node edges between the plurality of nodes, the plurality of nodes including a first plurality of nodes each associated with node information and a first node different from the first plurality of nodes, each of the plurality of inter-node edges being associated with a weight;
extracting, in accordance with the node information, two or more nodes from the first plurality of nodes 
These limitations amount to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as graph information and nodes from a graph, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.

	Thus claim 1 is not patent eligible. Claim 5 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

	Regarding claim 2, the claim recites: The computer-implemented node information estimation method according to claim 1, wherein: each of the two or more nodes is associated with second node information as the node information: this limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of extracting nodes from a plurality of nodes wherein the nodes are associated with node information) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as graph information and nodes from a graph, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.

	Thus claim 2 is not patent eligible. Claim 6 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

	Regarding claim 3, the claim recites: The computer-implemented node information estimation method according to claim 2, wherein: the aggregate node is associated with the second node information, and the first node information is calculated based on the second node information of the aggregate node and the weight associated with the aggregate inter-node edge: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally calculating node information to be associated with a first node based on a mental evaluation of transformed graph information including aggregated nodes and edges and second node information associated with those aggregated nodes. For instance, a person observing an organization chart can mentally combine two nodes representing two job positions (each with a certain weight or rank) to merge two positions into a single role, and calculate information surrounding roles that are tangent to that role. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.

	Thus claim 3 is not patent eligible. Claim 7 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

	Regarding claim 4, the claim recites: The computer-implemented node information estimation method according to claim 1, wherein: the weight associated with the aggregate inter- node edge is a sum of the two or more weights: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally estimating node information to be associated with a first node based on a mental evaluation of transformed graph information including aggregated nodes and edges. Furthermore, the claim encompasses a person mentally associating and combining nodes based on a mental consideration of a weight assigned to one or more nodes. For instance, a person observing an organization chart can mentally combine two nodes representing two job positions (each with a certain weight or rank) to merge two positions into a single role and mentally determine a weight or rank for that role by summing the ranks of the merged roles. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.

	Thus claim 4 is not patent eligible. Claim 8 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

	Regarding claim 9, the claim recites: An information processing apparatus comprising:
a memory configured to store graph information representing a graph that includes a plurality of nodes and a plurality of inter-node edges between the plurality of nodes, the plurality of nodes including a first plurality of nodes each associated with node information and a first node different from the first plurality of nodes; and a processor coupled to the memory and configured to: determine, based on the graph information, one or more nodes amongst the first plurality of nodes, reachable from the first node via one or more inter-node edges amongst the plurality of inter-node edges without going through another node, and extract, from the graph, a subgraph including the first node and having a boundary around the reachable nodes, and estimate, based on subgraph information representing the subgraph, first node information to be associated with the first node from the node information of the reachable nodes.
	Claim 9 recites the following abstract ideas:
determine, based on the graph information, one or more nodes amongst the first plurality of nodes, reachable from the first node via one or more inter-node edges amongst the plurality of inter-node edges without going through another node
estimate, based on subgraph information representing the subgraph, first node information to be associated with the first node from the node information of the reachable nodes.
these limitations is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally determining first degree nodes based on a mental evaluation of graph information. Furthermore, the context of this claim encompasses a person mentally estimating node information to be associated with a first node based on a mental evaluation of subgraph information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.

	Under Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements: 

An information processing apparatus comprising: a memory configured to store graph information representing a graph that includes a plurality of nodes and a plurality of inter-node edges between the plurality of nodes, the plurality of nodes including a first plurality of nodes each associated with node information and a first node different from the first plurality of nodes; 
a processor coupled to the memory and configured to: . . . and extract, from the graph, a subgraph including the first node and having a boundary around the reachable nodes
These limitations, under Step 2A Prong 2, are recited at a high level of generality (i.e., as a general means of storing  graph information and extracting a subgraph from a plurality of nodes) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, the recitation of a processor coupled to the memory and configured to execute the abstract ideas of determining and estimating above is considered to be mere instructions to implement an abstract idea using generic computer components, which according to MPEP 2106.05(f), “does not integrate the abstract idea into a practical application in Step 2A Prong Two.”

	Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the following additional limitations:
An information processing apparatus comprising: a memory configured to store graph information representing a graph that includes a plurality of nodes and a plurality of inter-node edges between the plurality of nodes, the plurality of nodes including a first plurality of nodes each associated with node information and a first node different from the first plurality of nodes; 
a processor coupled to the memory and configured to: . . . and extract, from the graph, a subgraph including the first node and having a boundary around the reachable nodes
These limitations amount to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as graph information and a subgraph, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception. Furthermore, the recitation of a processor coupled to the memory and configured to execute the abstract ideas of determining and estimating above is considered to be mere instructions to implement an abstract idea using generic computer components, which according to MPEP 2106.05(f), “does not . . . add significantly more in Step 2B.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ou (U.S. Patent No. 7769032), hereinafter Ou.
Regarding claim 1, Ou teaches A computer-implemented node information estimation method comprising: acquiring graph information representing a graph that includes a plurality of nodes and a plurality of inter-node edges between the plurality of nodes (in column 4 paragraph 2, lines 12-16, Ou details that “information regarding the network topology is obtained.” This network topology is described in column 4 paragraph 3 as a “graph” consisting of interconnected “nodes” representing a “core network.” As shown in FIGS. 3A-3D this network topology includes nodes and a plurality of inter-node edges, and is thus considered equivalent to acquired graph information representing a graph containing a plurality of nodes and inter-node edges as detailed by the applicant.
	the plurality of nodes including a first plurality of nodes each associated with node information and a first node different from the first plurality of nodes (furthermore, in column 4 lines 66- column 5 lines 16, Ou details that a “weight is determined for each node in the network.” This weight is based on factors “such as number of managed network adapters (ports), number of fault network adapters and number of unmanaged network adapters.” This node weight is considered equivalent to node information, as detailed by the applicant in paragraph 0034 of applicant’s specification which states that node information could be “a numerical value indicating an evaluation of an entity represented by the corresponding node.” This number of managed adapters is a numerical value indicating an evaluation of the node in the network topology detailed by Ou).
	each of the plurality of inter-node edges being associated with a weight (in column 5 lines 16-20, Ou details determining “a weight of a link between two nodes.” This link is considered equivalent to an edge between nodes. The link weight “is determined as the sum of the connected node's weight”).
	extracting, in accordance with the node information, two or more nodes from the first plurality of nodes and transforming the two or more nodes into an aggregate node (in column 4 paragraphs 3 and 4 lines 21-44, Ou details a “graph concatenation” in which two nodes are concatenated into another. In the example shown in FIG. 3B and 3C, the “nodes 145 and 150 are concatenated into node 140” and “nodes 122 and 124 are concatenated into, or assigned to, node 125 causing node 125 to have a weight of 3.” The final concatenated nodes are considered equivalent to an aggregate node, with this concatenated node having the combined weight of the assigned nodes).
	generating an aggregate inter-node edge between the aggregate node and the first node (as shown in FIGS 3B, 3C and 3D, the nodes 140 and 135 are concatenated into a single node, 135 shown in FIG. 3D. The edge between node 135 and a node 130, with 130 considered a first node, is understood to equivalent to an aggregate inter-node edge).
	the aggregate inter-node edge being associated with a weight based on two or more weights associated with two or more inter-node edges between the two or more nodes and the first node (as stated above, in column 5 lines 16-20, Ou details determining “a weight of a link between two nodes.” This link is considered equivalent to an edge between nodes. The link weight “is determined as the sum of the connected node's weight.” In the example shown in FIGS 3B, 3C, and 3D, the weight between node 130 and the newly concatenated node of 135 (with a weight of 6) as shown in FIG. 3C is a combination of the weight between node 130 and the combined nodes of 130 (with a weight of 3) and node 135 (with a weight of 3), as shown in FIG 3B).
	estimating first node information to be associated with the first node based on transformed graph information representing a transformed graph including the aggregate node and the aggregate inter-node edge (as stated above, in column 4 lines 66- column 5 lines 16, Ou details that a “weight is determined for each node in the network.” This weight is based on factors “such as number of managed network adapters (ports), number of fault network adapters and number of unmanaged network adapters.” This node weight is considered equivalent to node information, as detailed by the applicant in paragraph 0034 of applicant’s specification which states that node information could be “a numerical value indicating an evaluation of an entity represented by the corresponding node.” This number of managed adapters is a numerical value indicating an evaluation of the node in the network topology detailed by Ou. Furthermore, as detailed above, in FIGS. 3B, 3C, and 3D node 130 is considered a first node in comparison to aggregate node 135 and another aggregate node of 125. Node information in the form of weight is determined for node 130, a first node, based on the transformed graph, and the weight of 130 is combined with node 125 as shown in FIG. 3D with this final node weight considered an estimation of first node information).
	Claim 5 is similarly rejected. Refer to claim 1 for analysis.

	Regarding claim 2, Ou teaches the computer-implemented node information estimation method according to claim 1, wherein: each of the two or more nodes is associated with second node information as the node information (as detailed in claim 1 analysis, the node weight, separate from edge or link weight, discussed by Ou in column 4 lines 66- column 5 lines 16, is considered equivalent to node information, as detailed by the applicant in paragraph 0034 of applicant’s specification which states that node information could be “a numerical value indicating an evaluation of an entity represented by the corresponding node.” In the example of FIGS. 3B and 3C, the two nodes of 140 and 135 that are concatenated into one final node 135 in FIG. 3D each are associated with a node weight, considered equivalent to node information).

	Claim 6 is similarly rejected. Refer to claim 2 for analysis.

	Regarding claim 3, Ou teaches the computer-implemented node information estimation method according to claim 2, wherein: the aggregate node is associated with the second node information (as detailed in claim 1 analysis, the node weight discussed by Ou in column 4 lines 66- column 5 lines 16, is considered equivalent to node information, as detailed by the applicant in paragraph 0034 of applicant’s specification which states that node information could be “a numerical value indicating an evaluation of an entity represented by the corresponding node.” In the example of FIGS. 3B and 3C, the two nodes of 140 and 135 that are concatenated into one final node 135 in FIG. 3D each are associated with a node weight, considered equivalent to a second node information. The final node weight of 135 is associated with this second node information since it is the sum of node weights of 140 and 135. The same system of node weights applies to node 125, which is a concatenation of itself and node 115). 
	and the first node information is calculated based on the second node information of the aggregate node and the weight associated with the aggregate inter-node edge (as shown in FIG. 3C and 3D, the first node information (the node weight of 6) of a first node of 130, is calculated based on the second node information of aggregate node 125 (the node weight of 4) added to the previous iteration of node 130 (a node weight of 2). This pair of node information is also considered a weight of an aggregate edge, as detailed in column 5 lines 16-20, Ou details determining “a weight of a link between two nodes.” This link is considered equivalent to an edge between nodes. The link weight “is determined as the sum of the connected node's weight”).

	Claim 7 is similarly rejected. Refer to claim 3 for analysis.

	Regarding claim 4, Ou teaches the computer-implemented node information estimation method according to claim 1, wherein: the weight associated with the aggregate inter-node edge is a sum of the two or more weights (in column 5 lines 16-20, Ou details determining “a weight of a link between two nodes.” This link is considered equivalent to an edge between nodes. The link weight “is determined as the sum of the connected node's weight.” This is understood to encompass the summing of the two node weights that are connected, equivalent to a sum of two or more weights).

	Claim 8 is similarly rejected. Refer to claim 4 for analysis.

Claim 9 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Milenova (U.S. Patent Publication No. 20140280143), hereinafter Milenova.

Regarding claim 9, Milenova teaches an information processing apparatus comprising: a memory configured to store graph information representing a graph that includes a plurality of nodes and a plurality of inter-node edges between the plurality of nodes (in FIG. 2A and paragraph 0024, Milenova details an initial graph consisting of a plurality of nodes and edges between those nodes. Furthermore, Milenova, in FIG. 3 and paragraph 0060 details a computing system for implementing the embodiments including a “main memory 306” that is used to “perform the process steps described herein,” which is understood to include graph partitioning. 
the plurality of nodes including a first plurality of nodes each associated with node information and a first node different from the first plurality of nodes (in paragraph 0038, details that a “graph partitioning module may determine and compare a min-hash signature or other hash signature for each given node to signatures of the given node's neighbors.” This “hash signature” is considered equivalent to node information associated with each node, as detailed by the applicant in paragraph 0034 of applicant’s specification which states that node information could be “a numerical value indicating an evaluation of an entity represented by the corresponding node.” Furthermore, in an example given in FIG. 2B, a first node B1, is different than a plurality of nodes C1-C3).
and a processor coupled to the memory (Milenova, in FIG. 3 and paragraph 0060 details a computing system for implementing the embodiments including a “main memory 306” and a “processor 304” that is used to “perform the process steps described herein,” which is understood to include graph partitioning. 
and configured to: determine, based on the graph information, one or more nodes amongst the first plurality of nodes, reachable from the first node via one or more inter-node edges amongst the plurality of inter-node edges without going through another node (in paragraph 0041, Milenova details a graph partitioning module that generates a score “for each neighbor” of a node. This module “may hash the identifiers for neighbor(s) of the node.” This process of iterating through “each neighbor” of a node is considered equivalent to determining nodes reachable from a first node without going through another node, since a neighbor of a node is understood to be a node connected to the first node via a singular edge without any nodes separating them. For example, in FIG. 2B, the nodes C1-C3 are considered “neighbors” to B1, and are thus reachable from B1 without going through another node.
 and extract, from the graph, a subgraph including the first node and having a boundary around the reachable nodes (in the example of FIG. 2B a partition 202B, considered equivalent to a subgraph, consists of a first node, B1, and reachable nodes C1-C3, with a corresponding boundary separating those nodes from the rest of the graph. This process is detailed in paragraph 0025, in that “partition 2B is formed as a separate partition form partition 202a,” shown in FIG. 2A, after determining that there is not sufficient overlap between nodes A and B1 in the original partition).
and estimate, based on subgraph information representing the subgraph, first node information to be associated with the first node from the node information of the reachable nodes (in paragraph 0029, Milenova details determining whether a subset of nodes are sufficiently partitioned. In an embodiment, a “a subset of 15 nodes may be considered to be sufficiently clustered if the 15 nodes connected together” are “completely disconnected from all other nodes in the graph, and/or if the number of nodes (15) is less than a maximum cluster size.” The “number of nodes” and the information that the subset is “completely disconnected” from all other nodes in the graph is considered to embody subgraph information. For example, in FIG. 2B, the partition 202B has four nodes, which is less than a maximum cluster size, and all nodes are completely disconnected from other partitions. As detailed in paragraph 0021, if this criteria is satisfied, specifically “if there are disconnected partitions within the maximum cluster size, the nodes in the disconnected partitions are marked as completed clusters in step 108, which are skipped during further iterations of steps 102-106.” This marking of nodes in the disconnected partitions as complete is considered equivalent to determining first node information based on subgraph information).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PATRICK FRESNEDA whose telephone number is (571)272-8452. The examiner can normally be reached Monday - Friday 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS PATRICK FRESNEDA/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169